Citation Nr: 1410081	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-44 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for multilevel degenerative changes of thoracic and lumbar spines, residuals of back injury, rated as 10 percent disabling effective December 30, 2008, and rated as 20 percent disabling effective October 4, 2010.   

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA)  

The Veteran testified at a hearing before the undersigned in November 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examinations for her back and PTSD are dated August 2012 and June 2010 respectively.  She testified that these disabilities had worsened since those examinations; and she is entitled to new examinations.  VAOPGCPREC 11-95 (1995). 

Additionally, the Veteran testified that she received VA psychiatric treatment once a month.  Records for the period since July 2012 have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for the conditions on appeal since July 2012.   

2.  Schedule the Veteran for a VA examination to determine the current severity of her thoracic and lumbar spine disability.  The examiner should review the claims folder.  

Range of motion testing should be conducted, and the examiner should report (in degrees) the additional limitation of motion due to pain, weakness, fatigue, incoordination, and flare-ups.

If the examiner is not able to answer these questions, reasons for this inability should be provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms, including limitations during flare-ups, and that her reports must be considered in formulating the requested opinion.  

3.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of her PTSD.  The examiner should review the claims folder.  

4.  If the appeals are not fully granted, issue a supplemental statement of the case; before returning the record to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



